Citation Nr: 1222065	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-42 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected gouty arthritis of the bilateral MTP joint.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from February 1965 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board  has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

Gouty arthritis of the bilateral MTP joint is manifested by severely incapacitating exacerbations occurring 3 or more times a year; the evidence does not show weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for gouty arthritis of the bilateral MTP joint are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes  5017-5002 (2011).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1 (2011). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7  (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505   (2008) 

The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011).

The RO has assigned a 20 percent evaluation for gouty arthritis, bilateral MTP joint, pursuant to Diagnostic Codes 5017 and 5002.  

The diseases under diagnostic codes 5013 through 5024 are to be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002.  

Diagnostic Code 5002 pertains to arthritis, rheumatoid (atrophic).  A 20 percent rating is assignable with one or two exacerbations a year in a well established diagnosis.  

Important for this case, a 40 percent rating is assignable for symptoms combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  

A 60 percent rating is assignable with less than the criteria for 100% but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a less number over prolonged periods.  A 100 percent rating is assignable with constitutional manifestations associated with active joint involvement, totally incapacitating.  

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, rate under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joints or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2011).  

The Veteran had a VA examination in August 2008.  The Veteran reported recurrent podagra both on the left and right.  He reported flare-ups that took a week to resolve 2-3 times a  year.  The Veteran reported that the podagra on the right was attributed to gouty arthritis during the military service based not on the demonstration of gouty crystal in the joint fluid but on the history of podagra alone.  

The Veteran reported that he had a trial of Allupurinol and was currently not on any treatment whatsoever for the lowering of uric acid.  The Veteran continued to work at his job, which was a combination of  sit-down and stand-up.  He reported that he did not miss any time from work because of any podagra and did not use assistive devices for podagra.  The Veteran had no difficulty with walking and could even pick up the pace if needed.  

Upon examination, the Veteran's gait was entirely normal.  He could stand on his tiptoes and walk without any assistive devices.  There were bilateral medial bunions more prominent on the right than the left, and there was no tenderness at those sites.  Both big toes demonstrated a full range of motion.  It was noted that the Veteran experienced a flare-up of podagra infrequently, and when he did, they would take 1 to 2 weeks to resolve.  They did not impair him from activities of daily living.  

It was noted that plain films of both big MTP joints showed changes consistent with gouty arthritis.  The examiner diagnosed podagra of gouty arthritis.  

Upon VA examination in December 2011, the examiner noted that the claims file was reviewed.  The Veteran reported a history of acute onset of pain, swelling and redness of the right big toe in January 1986 while in active military service.   At the time of the examination, the Veteran did not have pain, swelling, or tenderness in the MTP joint of the big toe in both his feet.  The Veteran reported that he had not had aspiration of the synovial fluid from either MTP joint of the big toes showing uric acid crystals during his flare-up episodes.  The examination report noted that current treatment for gout included colchicine, probenecid and celebrex.  The examiner noted that the Veteran's bilateral gout did not have any effect on his occupation.  

On physical examination of the feet, there was no Morton's neuroma, hammertoe hallux rigidus, pes cavus, malunion, nonunion or other foot injury.  There was mild hallux valgus of both feet.  There was no pain, tenderness, swelling, or redness of the first MTP joints in both feet.  Range of motion of the toes in both feet was normal.  There was no pain with active and passive range of motion of toes on both feet.  There were no deformities in the toes of both feet.  With repetitive use times three, there was no additional loss of function of toes in both feet from fatigue, weakness or lack of endurance.  

The examination report noted that the Veteran was currently employed as a systems engineer for 22 years.  The Veteran's recurrent bilateral gout had no impact on his occupation.  The Veteran's activities of daily living were not affected by his bilateral foot condition.  

The Board has considered the Veteran's testimony and statements regarding his disability.  In a statement dated in July 2011, the Veteran reported that he experiences 6 to 7 flare-ups of gout per year.  In a statement received in April 2012, the Veteran indicated that he has 4 to 6 flare ups a year, but he could  have had more since he did not keep track of the dates and lengths of those events.  

 The Veteran is competent to report the frequency of his gout flare-ups, as the features and symptoms of flare-ups are within the realm of his personal knowledge.   See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran's statements regarding the frequency of the flare-ups credible.  The Board finds no basis to find that the Veteran is exaggerating his complaints.     

Based upon the foregoing, the competent evidence of record establishes that the Veteran has 4 to 6 flare-ups per year of gouty arthritis of the bilateral MTP joint.  The Board finds that a 40 percent rating is warranted under Diagnostic Code 5002, as the record in this case more nearly approximates incapacitating exacerbations occurring 3 or more times per year.  

The Board finds that the criteria for a 60 percent rating are not met, as it has not been shown that the Veteran has weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times per year or a less number over prolonged periods.  In this regard, although the Veteran reports up to 6 exacerbations a year of gouty arthritis, they are not shown to be severely incapacitating.  His own statements would not support this finding.      

The Board has also considered whether a separate rating is warranted for any chronic residuals of gouty arthritis of the bilateral MTP joint.  The examination reports indicate that the Veteran has full range of motion of the toes.  The VA examination reports show findings of mild hallux valgus.  Under Diagnostic Code 5280, a 10 percent rating is assignable for hallux valgus, unilateral, when operated with resection of metatarsal head or severe, if equivalent to amputation of great toe.  See 38 C.F.R.  § 4.72, Diagnostic Code 5280 (2011).  A separate rating is not warranted under Diagnostic Code 5280, as the evidence does not show hallux valgus operated with resection of metatarsal head of equivalent to amputation of the great toe.    

Extraschedular considerations

The Board has considered whether referral for an extraschedular rating is appropriate.  As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009).  There is no evidence in this instance that the rating criteria are inadequate to evaluate the disabilities on appeal.  There is no evidence that the claimed disability, alone, causes marked interference with employment (beyond that contemplated in the evaluation assigned) or necessitates frequent periods of hospitalization. Accordingly, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1)  (2011).  See Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, a March 2008 letter addressed all of the elements to substantiate the claim for service connection for gouty arthritis and informed the Veteran of his and VA's respective duties for obtaining evidence.  The Veteran appealed the initial rating assigned in the January 2009 rating decision.  

The Veteran has appealed the initial rating assigned for gouty arthritis of the bilateral MTP joint.  The RO did not provide the Veteran with additional notice of the evidence required to substantiate his claim for a higher initial rating.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Rather, the RO must issue a Statement of the Case (SOC). Id.  The RO issued an SOC in September 2009 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran was afforded a VA medical examination. Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 40 percent rating is granted for gouty arthritis of the bilateral MTP joint, subject to regulations governing the payment of monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


